Exhibit 10.47
KeyCorp
Deferred Equity Allocation Plan
ARTICLE I
Purpose
     The purpose of the Plan is to establish limits on the crediting of Common
Shares pursuant to the Corporation’s Deferred Compensation Plans as in effect
from time to time, and to provide the shareholders of the Corporation with the
opportunity to approve such limits.
ARTICLE II
Definitions
     For the purposes of this Plan, the following words shall have the meanings
hereinafter set forth, unless a different meaning is clearly required by the
context:

  (a)   “Board” shall mean the Board of Directors of the Corporation, and to the
extent of any delegation by the Board to a committee (or subcommittee thereof)
pursuant to Section 5.1 of this Plan, such committee (or subcommittee).     (b)
  “Common Shares” shall mean the common shares, par value $1.00 per share, of
the Corporation or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Article IV of this
Plan.     (c)   “Common Stock Account” shall mean the bookkeeping account
established by the Corporation for each Participant under a Deferred
Compensation Plan, in which a Participant may elect to have his or her
Participant Deferrals credited in the form of Common Shares, and which shall
reflect all Participant Deferrals, Corporate Contributions and dividends and
other distributions, gains and losses credited in the form of Common Shares, in
accordance with the terms of the applicable Deferred Compensation Plan.





--------------------------------------------------------------------------------



 



  (d)   “Corporate Contributions” shall mean the contribution amounts that an
Employer has agreed, under the terms of the applicable Deferred Compensation
Plan, to contribute on a bookkeeping basis to a Participant’s Common Stock
Account.     (e)   “Corporation” shall mean KeyCorp, an Ohio corporation, its
corporate successors, and any corporation or corporations into or with which it
may be merged or consolidated.     (f)   “Deferred Compensation Plans” shall
mean the Existing Plans and any other plan, agreement or program of the
Corporation that is now or hereafter intended to provide Employees or Directors
of the Corporation with the opportunity or obligation to make Participant
Deferrals, but only if and to the extent that such plan (i) has been determined
by the Board to be covered by this Plan as a Deferred Compensation Plan,
(ii) has not been separately approved by the Corporation’s shareholders, and
(iii) is not a plan that is qualified under Section 401(a) of the Internal
Revenue Code. Notwithstanding the foregoing, no plan other than an Existing Plan
shall be considered a Deferred Compensation Plan if (A) it provides for
Corporate Contributions to Directors or Officers in excess of 25% of their
Participant Deferrals, unless such plan is an Excess Plan, or (B) it provides
for Corporate Contributions in excess of 100% of any Participant Deferrals.    
(g)   “Director” shall mean a member of the Board of Directors of the
Corporation.     (h)   “Effective Date” shall mean the date on which this Plan
becomes effective, which shall be the date the Plan is approved by the
Corporation’s shareholders.     (i)   “Employee” shall mean a common law
employee who is employed by the Corporation.     (j)   “Excess Plan” shall mean
a supplemental employee benefit plan that is operated in conjunction with a plan
that is intended to be qualified under Section 401(a) of the Internal Revenue
Code.     (k)   “Employer” shall mean the Corporation and any of its
subsidiaries that participate in a Deferred Compensation Plan.     (l)  
“Existing Plans” shall mean the following plans, as in effect on the Effective
Date, as the same may be amended thereafter from time to time: the KeyCorp
Commissioned Deferred Compensation Plan, the KeyCorp Deferred Compensation Plan,
the Amended and Restated Director Deferred Compensation Plan, the KeyCorp
Automatic Deferral Plan, the KeyCorp Signing Bonus Plan, the McDonald Financial
Group Deferral Plan and the KeyCorp Excess 401(k) Plan.

2



--------------------------------------------------------------------------------



 



  (m)   “Independent Director” shall mean a Director who is not an employee of
the Corporation or a subsidiary of the Corporation and otherwise satisfies the
applicable independence requirements set forth in the rules of the New York
Stock Exchange.     (n)   “Officer” shall have the meaning set forth in
Rule 16a-1(f) promulgated under the Securities Exchange Act of 1934, as amended.
    (o)   “Participant” shall mean (i) any Employee and any Director who meets
the eligibility requirements of any of the Existing Plans and who has elected or
is required to participate in such Existing Plan and (ii) any Employee and any
Director who will, in the future, meet the eligibility requirements of any other
Deferred Compensation Plan of the Corporation and who elects or is required to
participate in such Deferred Compensation Plan.     (p)   “Participant
Deferrals” shall mean the amount of a Participant’s salary, bonuses (including
signing and retention bonuses), retainers, commissions, fees, property,
securities and other compensation earned by or awarded to the Participant, the
time of payment or delivery of which the Participant has elected or been
required to defer pursuant to a Deferred Compensation Plan. Notwithstanding
anything to the contrary contained herein, Participant Deferrals shall be
credited as Common Shares to a Participant’s Common Stock Account based on a
price not less than the fair market value of the Common Shares on the date of
the crediting of such Participant Deferrals to the Common Stock Account. The
determination of fair market value shall be as provided in the applicable
Deferred Compensation Plan.     (q)   “Plan” shall mean this KeyCorp Deferred
Equity Allocation Plan, as the same may be amended from time to time.

ARTICLE III
Share Limitations
     Section 3.1 Shares Available Under the Plan. Subject to adjustment as
provided in Section 3.4 and Article IV of this Plan, the number of Common Shares
credited to Participants’ Common Stock Accounts as Participant Deferrals and
Corporate Contributions pursuant to the Deferred Compensation Plans shall not in
the aggregate exceed the aggregate number of shares credited to Participants’
Common Stock Accounts as of the Effective Date plus 15,000,000 Common Shares.
Such shares may be shares of original issuance or treasury shares or a
combination of the foregoing. Any shares delivered to Participants by a trust
that is treated as a “grantor trust” within the meaning of Sections 671-679 of
the Internal Revenue Code of 1986, as amended, shall be treated as delivered by
the Corporation under this Plan.

3



--------------------------------------------------------------------------------



 



     Section 3.2 Shares Available for Corporate Contributions. Subject to
adjustment as provided in Section 3.4 and Article IV of this Plan, the number of
Common Shares credited to Participants’ Common Stock Accounts as Corporate
Contributions after the Effective Date shall not exceed 7,000,000 Common Shares.
     Section 3.3 Shares Available for Dividends. Common Shares that may be
credited and thereafter distributed as dividend equivalents shall not be subject
to the limits set forth in Sections 3.1 and 3.2, except that if any shares are
so allocated at a rate in excess of the actual dividend rates on the Common
Shares, such excess shall be subject to the limits set forth in Sections 3.1 and
3.2 hereof, as applicable.
     Section 3.4 Forfeitures, Etc.; Payment in Cash. The number of shares
available in Sections 3.1 and 3.2 above shall be adjusted to account for shares
credited to the Common Stock Accounts of Participants that are forfeited,
surrendered or relinquished to the Corporation, to provide for the payment of
taxes or otherwise, paid or distributed to such Participants in the form of
cash, or that are not distributed in the form of Common Shares for any other
reason, as provided under the terms of the particular Deferred Compensation
Plan. Upon forfeiture, surrender or relinquishment, or upon payment or
distribution in cash, of Common Shares credited to a Common Stock Account, or
upon any other distribution or settlement of Common Stock Accounts other than in
the form of Common Shares, such Common Shares shall again be available to be
credited to a Common Stock Account under any of the Deferred Compensation Plans
and Sections 3.1 and 3.2 of this Plan, as applicable.
ARTICLE IV
Adjustments
     The Board may make or provide for such adjustments in the number of Common
Shares specified in Sections 3.1 and 3.2 hereof, and in the kind of shares
covered by this Plan, as the Board, in its sole discretion, exercised in good
faith, may determine is equitably required to prevent dilution or enlargement of
rights that would otherwise result from (a) any stock dividend, stock split,
combination of shares, recapitalization, or other change in the capital
structure of the Corporation, or (b) any merger, consolidation, spin-off,
split-off, spin-out, split-up, reorganization, partial or complete liquidation
or other distribution of assets, issuance of rights or warrants to purchase
securities, or (c) any other corporate transaction or event having an effect
similar to any of the foregoing.

4



--------------------------------------------------------------------------------



 



ARTICLE V
Administration
     Section 5.1 Administration of the Plan. This Plan shall be administered by
the Board, which may from time to time delegate all or any part of its authority
under this Plan to a committee of the Board (or a subcommittee thereof)
consisting of not less than three Independent Directors appointed by the Board.
A majority of the committee (or subcommittee) shall constitute a quorum, and the
action of the members of the committee (or subcommittee) present at any meeting
at which a quorum is present, or acts unanimously approved in writing, shall be
the acts of the committee (or subcommittee). To the extent of any such
delegation, references in this Plan to the Board shall be deemed to be
references to any such committee or subcommittee. As of the Effective Date, the
Board delegates all of its authority under this Plan to its Compensation
Committee.
     Section 5.2 Interpretation; Construction. The interpretation and
construction by the Board of any provision of this Plan and any determination by
the Board pursuant to any provision of this Plan shall be final and conclusive.
No member of the Board shall be liable for any such action or determination made
in good faith.
ARTICLE VI
Amendments, Etc.
     Section 6.1 Amendments. The Board may at any time and from time to time
amend this Plan in whole or in part; provided, however, that any amendment that
must be approved by the shareholders of the Corporation in order to comply with
applicable law or the rules of the New York Stock Exchange or, if the Common
Shares are not traded on the New York Stock Exchange, the principal national
securities exchange upon which the Common Shares are traded or quoted, shall not
be effective unless and until such approval has been obtained. Presentation of
this Plan or any amendment hereof for shareholder approval shall not be
construed to limit the Corporation’s authority to offer similar or dissimilar
benefits under other plans without shareholder approval consistent with the
rules of the New York Stock Exchange.
     Section 6.2 No Employment Rights. This Plan shall not confer upon any
Participant any right with respect to continuation of employment or other
service with the Corporation, nor shall it interfere in any way with any right
the Corporation would otherwise have to terminate such Participant’s employment
or other service at any time. Notwithstanding this Plan, the provisions of the
applicable Deferred Compensation Plan, including, without limitation, the terms
relating to eligibility, participation, Participant Deferrals and deferral
limits, Corporate Contributions, vesting and distribution, shall continue to
apply to the Participants in such Deferred Compensation Plan.

5



--------------------------------------------------------------------------------



 



     Section 6.3 Unfunded Plan. All Common Shares, dividends, earnings and any
other gains and losses allocated to Participants’ Common Stock Accounts remain
the assets and property of the Corporation, which shall be subject to
distribution to the Participant only in accordance with the terms of each
respective Deferred Compensation Plan. Payments made under each respective
Deferred Compensation Plan in accordance with the provisions of this Plan shall
be made from the general assets of the Corporation, and Participants and their
beneficiaries shall have the status of general unsecured creditors of the
Corporation. Nothing contained in this Plan shall create, or be construed as
creating a trust of any kind or any other fiduciary relationship between the
Participant, the Corporation, or any other person. It is the intention of the
Corporation and the Participants that all Deferred Compensation Plans covered by
this Plan be unfunded for tax purposes and for purposes of Title I of Employee
Retirement Income Security Act of 1974, as amended.
     Section 6.4 Governing Law. The Plan shall be governed by and construed in
accordance with the internal substantive laws of the State of Ohio.
     Section 6.5 Expenses. The expenses of administration of this Plan shall be
paid by the Corporation.

6